Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the material feed channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the center planes” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 discloses: “a nozzle body, wherein the nozzle body is fastened on one of the contact surfaces and has a spray slit for producing a spray jet fanned out transversely to a center plane, the center planes cross one another along a straight line”. Claim 13 discloses a single nozzle body having a center plane. The claim then discloses the “center planes” crossing one another along a straight line. However, there is only one center plane required by the claim. Therefore, it is unclear how a plurality of center planes cross one another along a straight line, if there is only one center plane disclosed. This renders the claim indefinite. For examination purposes and based on disclosure, Examiner will interpret claim 13 as disclosing at least two nozzle bodies, wherein each body defines a center plane. 
Claim 15 recites the limitation "the material feed channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-18 are indefinite for depending on claim 13. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Ouwerkerk (U.S. 5,462,230).
Regarding Claim 1, Van Ouwerkerk teaches a spray applicator (1) comprising: 
a carrier body (support 2) comprising a number of contact surfaces (surfaces that make contact with end 5, shown below); and 
at least two nozzle bodies (9 and 10), wherein each nozzle body is fastened on one of the contact surfaces (as seen in Fig 1 and 2, nozzle body 9 is held against its corresponding contact surface that contacts part 12, while nozzle body 10 is held against its corresponding contact surface that contacts part 13) and has a spray slit for producing a spray jet fanned out (nozzle 9 and 10 are in the shape of a slit in order to produce a fan shaped spray) transversely to a center plane (plane shown below), the center planes cross one another along a straight line (since both nozzle bodies 9 and 10 rotate about the same axis, as shown below, that axis defines a straight line where the planes cross one another), the straight line extends outside the carrier body (as shown below), and the contact surfaces face the straight line and are offset with respect to one another in the direction of the straight line (as shown below).  
Regarding Claim 2, Van Ouwerkerk teaches the spray applicator of claim 1, wherein the straight line extends through the nozzle body (as seen below, Fig 2 shows the straight line extending through the nozzle).  
Regarding Claim 3, Van Ouwerkerk teaches the spray applicator of claim 1, wherein a material feed channel (shown below), which supplies the spray slit of one of the nozzle bodies (the material feed channels define an inlet for supplying material to the spray slits), extends 
Regarding Claim 4, Van Ouwerkerk teaches the spray applicator of claim 1, wherein the nozzle bodies are structurally identical to one another (as seen in Fig 2, the bodies of 9 and 10 are identical at a mid section)  
Regarding Claim 5, Van Ouwerkerk teaches the spray applicator of claim 1, wherein the spray jets are fanned out in jet planes parallel to one another (as seen in Fig 2, the nozzle outlet slits are parallel to one another; therefore, each of their sprays will be parallel to one another).  
Regarding Claim 6, Van Ouwerkerk teaches the spray applicator of claim 1, wherein the distance between two nozzle bodies measured along the straight line is less than the thickness of the nozzle bodies measured along the straight line (as seen in Fig 2, the nozzles 9 and 10 are in touching distance from one another; as such, the distance between them is less than the thickness of each nozzle).  
Regarding Claim 7, Van Ouwerkerk teaches the spray applicator of claim 6, wherein the length of the contact surfaces measured transversely to the straight line is greater than the thickness of the nozzle bodies measured along the straight line (as seen in Fig 3, the contact surfaces have a length; the length is greater than the thickness of each nozzle as seen in Fig 2).  
Regarding Claim 10, Van Ouwerkerk teaches the spray applicator of claim 1, wherein the distance between mutually facing ends of two spray slits, seen along the straight line, is less than the distance between the ends of a spray slit (as seen in Fig 2-3, the distance between two slits along the straight line is less than the length of the slit, i.e. the slit is longer than the distance between slits).  
Claim 11, Van Ouwerkerk teaches the spray applicator of claim 1, wherein, seen along the straight line, the spray jets of the first and second nozzle bodies are adjacent to one another (the jets of nozzle 9 and 10 are adjacent to one another, see Fig 2).  
Regarding Claim 12, Van Ouwerkerk teaches the spray applicator of claim 11, wherein the spray jet of a third nozzle body (nozzle body 11) overlaps with the spray jets of the first and second nozzle bodies (as seen in Fig 3, the sprays of each nozzle overlap one another).  

Regarding Claim 13, as best understood, Van Ouwerkerk teaches a spray applicator (1) comprising: 
a carrier body (support 2) comprising a number of contact surfaces (surfaces that make contact with end 5, show below); and 
a nozzle body (9), wherein the nozzle body is fastened on one of the contact surfaces (as seen in Fig 1 and 2, nozzle body 9 is held against its corresponding contact surface that contacts part 12) and has a spray slit for producing a spray jet fanned out (nozzle 9 is in the shape of a slit in order to produce a fan shaped spray) transversely to a center plane (plane shown below), the center planes (as interpreted in view of 112(b) rejection, Van Ouwerkerk teaches at least two nozzle bodies 9 and 10, each defining a center plane) cross one another along a straight line (since both nozzle bodies 9 and 10 rotate about the same axis, as shown below, that axis defines a straight line where the planes cross one another), the straight line extends outside the carrier body (as shown below), and the contact surfaces: face the straight line and/or are offset with respect to one another in the direction of the straight line (as shown below).  
Claim 14, Van Ouwerkerk teaches the spray applicator of claim 13, wherein the straight line extends through the nozzle body (as seen below, Fig 2 shows the straight line extending through the nozzle).  
Regarding Claim 15, Van Ouwerkerk teaches the spray applicator of claim 13, wherein the material feed channel (shown below), which supplies the spray slit of the nozzle body (the material feed channels define an inlet for supplying material to the spray slits), extends through the contact surface of the nozzle body (as seen in Fig 3 and shown below, the material feed channel extends through the contact surfaces).  
Regarding Claim 16, Van Ouwerkerk teaches the spray applicator of claim 13, wherein the spray application comprises two nozzle bodies that are structurally identical to one another (as seen in Fig 2, the bodies of 9 and 10 are identical at a mid section).  
Regarding Claim 17, Van Ouwerkerk teaches the spray applicator of claim 16, wherein the spray jets are fanned out in jet planes parallel to one another (as seen in Fig 2, the nozzle outlet slits are parallel to one another; therefore, each of their sprays will be parallel to one another).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Ouwerkerk (U.S. 5,462,230) in view of Wagener et al (U.S. 3,885,741)
Regarding Claims 8 and 9, Van Ouwerkerk teaches the spray applicator of claim 1. However, Van Ouwerkerk does not teach the spray applicator wherein at least one of the nozzle bodies has a shaft extending transversely to its contact surface and feet protruding from one end of the shaft transversely to the straight line and lying against the contact surface; and wherein the feet have in each case a screw hole, which corresponds to a threaded bore of the carrier body.  
Wagener teaches an array of nozzle bodies (11, 12 and 13) wherein at least one of the nozzle bodies has a shaft (shown below) extending transversely to its contact surface (shown below) and feet (show below) protruding from one end of the shaft transversely and lying against the contact surface (as seen below, the feet extend transversely from the shaft and are placed against the contact surface); and wherein the feet have in each case a screw hole (holes that correspond to screws 35, as seen in Fig 11), which corresponds to a threaded bore of a carrier body (the screw holes correspond to a bore in carrier body 30, as seen in Fig 11).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Ouwerkerk to incorporate the teachings of Wagener to provide the nozzle bodies with feet with corresponding screwing means in order to facilitate removal of the nozzle bodies. This would be beneficial in case the user needs to change the nozzle for a different one or if the nozzles need to be maintained or cleaned. 

Claim 18, Van Ouwerkerk teaches the spray applicator of claim 13. However, Van Ouwerkerk does not teach the applicator wherein the nozzle body comprises a shaft extending transversely to its contact surface and feet protruding from one end of the shaft transversely to the straight line and lying against the contact surface.
Wagener teaches an array of nozzle bodies (11, 12 and 13) wherein at least one of the nozzle bodies has a shaft (shown below) extending transversely to its contact surface (shown below) and feet (show below) protruding from one end of the shaft transversely and lying against the contact surface (as seen below, the feet extend transversely from the shaft and are placed against the contact surface).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Ouwerkerk to incorporate the teachings of Wagener to provide the nozzle bodies with a shaft and corresponding feet in order to facilitate removal of the nozzle bodies. This would be beneficial in case the user needs to change the nozzle for a different one or if the nozzles need to be maintained or cleaned. 








Van Ouwerkerk Annotated Figures:

    PNG
    media_image1.png
    406
    511
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    429
    600
    media_image2.png
    Greyscale



Wagener Annotated Figure:

    PNG
    media_image3.png
    435
    636
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752